Title: Abigail Adams to John Quincy Adams, 12 June 1799
From: Adams, Abigail
To: Adams, John Quincy


          
            
              my dear son
              Quincy June 12th 1799
            
            It was with inexpresible pleasure that I yesterday read a Letter to your Father from you dated the 1[8]th of Feb’ry. this is the first line which has reachd us from you; Since the return of your Brother; I have not any from you of a later date than sep’br. by the last No. 7 or Eight of your Letters must be missing. one public Letter of december, was received from you, by the Secretary of state; he writes your Father that he has not had any since. the severity of the Winter will in some measure account for the difficulty of intercourse— You can easily imagine how solicitious I am to hear of your Health, and that of my much esteemed daughter, whose repeated misfortunes makes me anxiously concernd for her.
            I have not written to you so frequently as formerly for two reasons; I knew your Brothers information would be more correct, and his intelligence better communicated than mine, and other, and more powerfull reason with me, has been oweing to my low state of Health, which has made writing hurtfull and burdensome to me. my constitution sufferd so severe a shock the last summer, that I have never recoverd it, and at my Age, have little reason to expect it— I am so well as to be able to attend to the necessary affairs of my Family, but all large and mixt societys I am obliged to avoid—or I should have this day accompanied your Father to the funeral of our much regreeted Govr Sumner. Whilst I am writing I hear the constant discharge of minut Guns, the Military tribute whilst honour, affection

and gratitude flow from the hearts of his fellow citiziens. the inclosed papers will shew you that no Man could be more beloved nor his death more Sincerely lamented;
            Beloved honourd and Respected, in the meridian of his Reputation, and midst of his usefullness, he is by a short and painfull disease, which from the first attack, was pronounced by his Physicians, Mortal. he is taken from his Country Family and Friends, just as the suffrages of 24 thousand of his fellow citizens had again called him to the Chief Majestray of the state. He was a firm undaunted steady, uniform Patriot. all Hearts acknowledge his worth, every tongue laments his death.
            our National affairs prosper our Navy is rising most rapidly, and our Commerce is amply protected, our Revenue abundantly productive, in spight of all the Gallic wickedness plunder and Robbery— National honour and Respectability is increasing. the spirit of Jacobinism is sinking. Virgina & N york have shewn by their late Elections that, those who have heretofore Represented them have not deserved their confidence. they have made very great changes—and I hope the Government will be benifited by a more respectable union of counsel’s—
            The News from abroad, as it respects the Great Nation affords us much satisfaction. we cannot but rejoice when we see any check to the progress of that desolating Jigantic power which has proved the Besom of destruction to every Nation, whether cloathed in the Hostile Garb of an Enemy, or the specious Mantle of Friendship.
            Your Brother Thomas left Quincy in April, with a resolution of setling in Philadelphia where he has taken lodgings and an office. I hope he will not be driven away by the yellow fever, nor fall a sacrifice to it. I have many anxieties upon account of his Health; I question whether it will ever permit him, to practise at the Bar—
            Your Brother Charles—is, what shall I say that will not pain us both? Would to God that I might kill the fatted calf, and put upon him the Robe of rejoicing. he has formed some good resolutions, could he keep them how would it rejoice us all, but the Heart, the principles must co-opperate. How [“]sharper than a serpent tooth”— it is to have a Graceless child, may you my dear son never experience
            Blessed be God, I have those in whom I can rejoice. may their Lives and usefullness be continued
            I congratulate you upon the safe arrival of your Books from Lisbon. we shall get them to Quincy next week, where every necessary attention shall be paid to them. they shall be opend aired and repacked,

and safely lodgd untill you call for them, which I hope will not be a very distant day—
            our Friends here are all well, but one breach has been made, since I last wrote you, our venerable Aunt Thaxter at the Age of 80 dyed a month since
            A son of Dr Warrens will be the bearer of this Letter to mr King who I hope will convey it safe to you from your ever affectionate
            
              Mother A A—
            
          
          
            I have this moment received a Letter from Thomas at Philadelphia, in which he says he has got one from you dated Jan’ry I opend a Letter in your Hand Writing which comes by way of salem addrest to the President, but how was I mortified to find the inclosure for George Town—and not a line for me; I shall directly forward it— Thomas says mr & mrs Johnson were well, and accompanied him upon a visit to mount Vernon, where he was cordially & heartily welcomed,—that he has twice written you since he has been upon the excursion—
          
        